Motion Granted; Dismissed and Memorandum Opinion filed September 27, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00811-CV

                         ROBERT R. BURCHFIELD, Appellant

                                            V.

                     HOUSTON COMMUNITY BANK, Appellee


                         On Appeal from the 11th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-27653


                  MEMORANDUM                           OPINION

       This is an appeal from a summary judgment signed June 4, 2012. On September
19, 2012, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.